Title: From George Washington to Robert Morris, 9 April 1783
From: Washington, George
To: Morris, Robert


                        
                            Sir
                            Orange Town April 9th 1783
                        
                        I have the honor to enclose to you a Copy of the propositions made by Messrs Duer & Parker for
                            advancing 3 Months pay to the Army previous to the dissolution of it—and I do it with the more satisfaction because I
                            cannot but hope from their Letter as well as the conversations I have held with those Gentlemen that the Measure will now
                            become practicable, and because I know that the most disagreeable consequences may be apprehended unless the proposed
                            expedient shall be adopted, or some other resource opened which will enable you to furnish at least to the amount of three
                            months Pay before the Troops shall be disbanded.
                        Acquainted as you are, with the state of Public Affairs, the present temper of the Troops, & my
                            sentiments of the importance of this subject, it is unnecessary for me to add any thing farther on it—especially as Mr
                            Parker (who will be the bearer of this Letter) will be able personally to explain his & my ideas more fully than can be
                            done in writing. I have the honor to be
                    